Citation Nr: 0211297	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) since October 13, 1998?

(The claims of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, and entitlement to a total disability 
evaluation based on individual unemployability will be 
addressed in a subsequent decision.)


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and [redacted]



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1951 to August 
1953, and from May 1954 to April 1956.

This case initially came to the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the North Little Rock, 
Arkansas, Regional Office (RO) that denied benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  A February 
1997 Board decision affirmed the RO decision, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In September 1997, the Court remanded the 
case to the Board and, in an April 1998 decision, the Board 
remanded the case to the RO.

In September 1998, the veteran claimed TDIU.  A December 1998 
RO decision denied the claim, and the veteran appealed.  In 
October 1998, he claimed service connection for PTSD and, at 
a March 1999 hearing, he informally claimed service 
connection for hearing loss and tinnitus.  A February 2000 RO 
decision granted service connection for PTSD, assigned a 10 
percent evaluation, and denied service connection for hearing 
loss and tinnitus.  The veteran disagreed with the evaluation 
assigned for PTSD, and also appealed the denial of service 
connection for hearing loss and tinnitus.

The case was returned to the Board before all of the appeals 
were perfected and, in a November 2000 decision, the Board 
deferred adjudication of the TDIU claim and remanded, for 
further development of the evidence, the section 1151 claim.  
While the case was in remand status, the veteran perfected 
his appeal of the other claims.

The Board is undertaking additional development on the issue 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue, as well as the deferred issue 
of entitlement to a total disability evaluation based on 
individual unemployability.  


FINDINGS OF FACT

1.  The veteran's service medical records do not show hearing 
loss or tinnitus and medical evidence does not relate his 
current hearing disabilities to military service.

2.  Since October 13, 1998, PTSD does not caused more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate hearing loss or 
tinnitus during military service.  38 U.S.C.A. § 1110, 
1154(b), 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326).

2.  The schedular criteria for an evaluation greater than 10 
percent for PTSD during any period since October 13, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2001).  In addition, VA has 
issued implementing regulations.  See 66 Fed. Reg. 45620, 
45630-2 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326).  VCAA, and the 
implementing regulations, are liberalizing and, therefore, 
are applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).

VCAA describes duties on the part of VA to advise the 
claimant of the evidence needed to substantiate a claim, and 
to inform the claimant of the evidence VA will attempt to 
obtain and that which the claimant must provide.  38 U.S.C.A. 
§ 5103(a).  In addition, VA must make reasonable efforts to 
help the claimant obtain relevant evidence, and must notify 
the claimant of any failure of such efforts, but VA is not 
required to provide such assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

In this case, the RO sent the veteran a December 1999 letter 
advising him that the evidence needed to substantiate his 
claims for service connection for hearing loss and tinnitus 
was medical evidence connecting his current hearing 
disabilities to military service.  The RO further advised him 
that it would obtain VA treatment records, but he must obtain 
and submit any other evidence he wanted considered.  He did 
not immediately respond to the letter, and a January 2000 RO 
letter noted his failure to respond and advised him that VA 
would help him obtain evidence he identified.  A January 2000 
RO decision, a copy of which was sent to the veteran, denied 
service connection for hearing loss and tinnitus for lack of 
medical evidence linking current hearing disabilities to 
military service.

In April 2000, the veteran submitted additional medical 
evidence regarding the nature and extent of his hearing 
disabilities.  However, a January 2001 RO letter advised him 
that, to substantiate his claims, medical evidence was still 
needed that linked his hearing disabilities to service.  
After a hearing, an April 2001 Statement of the Case (SOC) 
advised the veteran of the evidence considered, the 
applicable law, and the rationale for the decision.

The January 2000 RO decision granted service connection for 
PTSD and assigned a 10 percent evaluation.  The veteran 
disagreed with the evaluation assigned, and an April 2000 SOC 
advised him of the evidence considered, the applicable law, 
the rating criteria for mental disorders, and the rationale 
for the evaluation.

The veteran's service medical records are included in the 
file, as are VA treatment records and examination reports, 
and treatment records from other health care providers 
identified by the veteran.  In September 1990 and May 2002 
letters, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  However, he has not 
done so.  Probative evidence, not included in the file, has 
not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained.  Since there is no probative evidence that is not 
of record, it is not possible for VA to notify the veteran 
further of evidence he should obtain and evidence VA would 
attempt to obtain.  Cf. Quartuccio v. Principi, No. 01-997, 
2002 U.S. App. Vet. Claims LEXIS 443 (Vet. App. Jun. 19, 
2002).  In sum, the Board finds that VA has complied with the 
notice and duty-to-assist provisions of VCAA.

Service connection for hearing loss and tinnitus

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(d).

In this case, the service medical records reveal no 
complaints or findings pertaining to hearing loss or 
tinnitus.  The veteran's August 1953 and April 1956 
separation examinations, as well as a postservice October 
1960 VA examination revealed normal hearing.  Postservice 
records reveal employment as a diesel mechanic.

At a March 1999 hearing, the veteran testified that he was 
exposed to loud noise in service, that he had ringing in the 
ears since service, that the ringing grew worse recently, and 
that he had seen a doctor about it.  However, he had not 
previously complained to other doctors, VA or private, about 
a hearing disorder.

The diagnoses, after an April 1999 VA audiology examination, 
were mild to moderately-severe sensorineural hearing loss on 
the right, and mild to moderate sensorineural hearing loss on 
the left.  The veteran said he noticed that right ear hearing 
loss had been gradual and progressive.  He said tinnitus 
started four or five months earlier, and the examiner said 
its etiology was unknown.  The report does not link the 
veteran's hearing disorder to service.

Extensive records from the Arkansas Otolaryngology Center, 
dated from January 1999 to March 2000, reflect a "long 
history of noise exposure."  The diagnoses were 
sensorineural hearing loss and tinnitus, but the examiner did 
not relate either condition to the veteran's military 
service.

Since there is no evidence of a hearing disorder in service, 
and no medical evidence linking current hearing loss or 
tinnitus to service, service connection for hearing loss and 
tinnitus is not warranted.

In reaching this decision the Board considered the fact that 
the veteran served in combat during the Korean War.  Thus, 
the provisions of 38 U.S.C.A. § 1154(b) was considered.  In 
this regard, in Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996), the United States Court of Appeals articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154(b).  Initially, VA must determine whether 
the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first step under the statute.  This determination requires 
the credibility of the veteran's evidence to be judged 
standing alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Veterans Appeals found that, in 
determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  At 
this point, a factual presumption arises that the alleged 
injury or disease is service- connected.  Id.

Under the third step of Collette VA must weigh any evidence 
contrary to that which established the presumption of service 
connection.  If VA meets the burden of presenting clear and 
convincing evidence to the contrary, the presumption of 
service connection is then rebutted.

In this case, the Board notes that the veteran is capable of 
providing competent lay evidence that he suffered from 
trouble hearing and ringing in the ears in-service.  Further, 
such testimony is consistent, and facially plausible in light 
of the acoustic environment associated with combat, and it is 
consistent with the circumstances, conditions, and hardships 
of this veteran's Korean War service.  Thus the first two 
steps of Collette have been fulfilled.  Hence, a presumption 
of service connection arises.

In analyzing the third Collette step, however, the Board 
finds that there is clear and convincing to the contrary 
which rebuts the presumption of service connection for 
hearing loss and tinnitus.  In this regard, while the law 
does not require that evidence of hearing loss or tinnitus be 
recorded during the time that a veteran actually is engaging 
the enemy, the separation examinations of August 1953 and 
April 1956 provide clear and convincing evidence that any 
hearing loss and/or tinnitus while serving in combat was 
acute and transitory.  This conclusion is reinforced by 
reviewing October 1960 and April 1999 VA examination reports, 
neither of which linked a hearing loss and/or tinnitus to 
service.  Indeed, the October 1960 examination, conducted 
approximately 14 years after separation from active duty 
revealed no indication of any hearing loss disability or 
tinnitus.  Accordingly, as the evidence clearly and 
convincingly shows that the appellant did not incur or 
aggravate a chronic hearing loss and/or tinnitus in-service, 
the benefit sought on appeal must be denied.

Evaluation for PTSD

Turning now to the law regarding the evaluation for PTSD, the 
Board is not concerned here with service connection, as that 
has already been established; it is the level of disability 
that is of concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Still, each disability must be viewed in relation to 
its history, so examination reports and treatment records 
dating back to the date of the claim are considered.  
38 C.F.R. § 4.1.  The history of disability is even more 
important where, as here, the veteran disagrees with the 
initial evaluation assigned upon the grant of service 
connection.  In such a case, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

VA regulations provide that the frequency, severity, and 
duration of psychiatric symptoms must be considered as well 
as the length of, and the veteran's ability to adjust during, 
periods of remission.  The evaluation assigned must be based 
on all the evidence of record that bears on occupational and 
social impairment and not merely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  Finally, social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).

The rating criteria for mental disorders provide for a 10 
percent evaluation for PTSD when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.  A 30 
percent evaluation is warranted for occupational and social 
impairment manifested by occasional decreases in work 
efficiency and periods of inability to perform occupational 
tasks.  These occasional episodes are accompanied by symptoms 
of mental illness such as depressed mood, anxiety, suspicion, 
panic attacks, sleep impairment, and mild memory loss.  
38 C.F.R. § 4.130.

At an April 1999 VA psychiatric examination, the veteran 
denied mental health problems, said he was not taking 
psychotropic medication, and said he was not receiving 
psychiatric treatment.  He did report that he sometimes got 
"down in the dumps."  He had worked as a mechanic, but he 
retired in 1975 due to disability that resulted from back 
injuries.  Currently, he spent his time "piddling" with 
cars.  He had one close friend, but was not comfortable 
around others or in crowds.  He had been married three times, 
and thought some of his marriages might have ended because of 
his discomfort with others.  The veteran seemed anxious, and 
the examiner reported that eye contact was limited.  On 
mental status examination, he was oriented, speech was within 
normal limits and not suggestive of a thought disorder, 
delusions were not apparent, hallucinations were not 
reported, memory impairment was not noted, and judgment and 
insight seemed adequate.  The diagnosis was chronic PTSD.

It is difficult to assess the effect of mental illness, as 
measured by occupational and social impairment, on one who is 
retired, particularly when the retirement was occasioned by 
physical disability.  However, save for some anxiety which 
the examiner did not attribute to PTSD, other symptoms of 
mental illness were not noted.  In view of the dearth of 
symptoms of mental illness, and specifically the absence of 
any evidence of panic attacks, memory loss and/or any sleep 
problems, it cannot be said that the veteran experiences 
occasional decreases in work efficiency and periods of 
inability to perform occupational tasks.  Accordingly, an 
evaluation greater than 10 percent at anytime since October 
13, 1998 is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss and tinnitus is denied.

An evaluation greater than 10 percent for PTSD, for any 
period since October 13, 1998, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

